- Provided by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 11, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On April 2011 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,763,211 1.12 1.12 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,763,211 1.12 1.12 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On April 2011 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S,A, Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 646 0,00 0,00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Bradesco Corretora Buy 11/04/2011 1 29,95 29,95 Share Common Bradesco Corretora Buy 11/04/2011 30 30,00 900,00 Share Common Bradesco Corretora Buy 11/04/2011 22 30,04 660,88 Share Common Bradesco Corretora Buy 11/04/2011 3 30,00 90,00 Share Common Bradesco Corretora Buy 11/04/2011 800 29,96 23.968,00 Share Common Bradesco Corretora Buy 11/04/2011 900 29,96 26.964,00 Share Common Bradesco Corretora Buy 11/04/2011 800 29,96 23.968,00 Share Common Bradesco Corretora Buy 11/04/2011 100 29,96 2.996,00 Share Common Bradesco Corretora Buy 11/04/2011 100 29,96 2.996,00 Share Common Bradesco Corretora Buy 11/04/2011 100 29,96 2.996,00 Share Common Bradesco Corretora Buy 11/04/2011 800 29,96 23.996,00 Share Common Bradesco Corretora Buy 11/04/2011 1.400 29,96 41.944,00 Share Common Bradesco Corretora Buy 11/04/2011 600 29,97 17.982,00 Share Common Bradesco Corretora Buy 11/04/2011 100 29,97 2.997,00 Share Common Bradesco Corretora Buy 11/04/2011 100 29,97 2.997,00 Share Common Bradesco Corretora Buy 11/04/2011 100 29,97 2.997,00 Share Common Bradesco Corretora Buy 11/04/2011 1.300 30,00 39.000,00 Share Common Bradesco Corretora Buy 11/04/2011 1.100 30,00 33.000,00 Share Common Bradesco Corretora Buy 11/04/2011 100 30,00 3.000,00 Share Common Bradesco Corretora Buy 11/04/2011 1.300 30,01 39.013,00 2 Share Common Bradesco Corretora Buy 11/04/2011 200 30,01 6.002,00 Share Common Bradesco Corretora Buy 11/04/2011 100 30,01 3.001,00 Share Common Bradesco Corretora Buy 11/04/2011 100 30,02 3.002,00 Share Common Bradesco Corretora Buy 11/04/2011 900 30,02 27.018,00 Share Common Bradesco Corretora Buy 11/04/2011 100 30,02 3.002,00 Share Common Bradesco Corretora Buy 11/04/2011 500 30,03 15.015,00 Share Common Bradesco Corretora Buy 12/04/2011 2 29,85 59,70 Share Common Bradesco Corretora Buy 12/04/2011 2 29,85 59,84 Share Common Bradesco Corretora Buy 12/04/2011 1.000 29,89 29.890,00 Share Common Bradesco Corretora Buy 12/04/2011 400 29,92 11.968,00 Share Common Bradesco Corretora Buy 12/04/2011 100 29,93 2.993,00 Share Common Bradesco Corretora Buy 12/04/2011 200 29,93 5.986,00 Share Common Bradesco Corretora Buy 12/04/2011 100 29,93 2.993,00 Share Common Bradesco Corretora Buy 12/04/2011 400 29,93 11.972,00 Share Common Bradesco Corretora Buy 12/04/2011 200 29,93 5.986,00 Share Common Bradesco Corretora Buy 12/04/2011 300 29,93 8.979,00 Share Common Bradesco Corretora Buy 12/04/2011 300 29,93 8.979,00 Share Common Bradesco Corretora Buy 12/04/2011 400 29,93 11.972,00 Share Common Bradesco Corretora Buy 08/04/2011 57 29,80 1.698,60 Share Common Bradesco Corretora Buy 08/04/2011 23 29,80 685,40 Share Common Bradesco Corretora Buy 08/04/2011 700 29,80 20.860,00 Share Common Bradesco Corretora Buy 08/04/2011 100 29,80 2.980,00 Share Common Bradesco Corretora Buy 08/04/2011 100 29,80 2.980,00 Share Common Bradesco Corretora Buy 08/04/2011 100 29,80 2.980,00 Share Common Bradesco Corretora Buy 08/04/2011 100 29,80 2.980,00 Share Common Bradesco Corretora Buy 08/04/2011 1.000 29,80 29.800,00 Share Common Bradesco Corretora Buy 08/04/2011 5.200 29,80 154.960,00 Share Common Bradesco Corretora Buy 08/04/2011 400 29,80 11.920,00 Share Common Bradesco Corretora Buy 08/04/2011 400 29,80 11.920,00 Share Common Bradesco Corretora Buy 08/04/2011 200 29,80 5.960,00 3 Share Common Bradesco Corretora Buy 26/04/2011 500 31,79 15.895,00 Share Common Bradesco Corretora Buy 26/04/2011 300 31,79 9.537,00 Share Common Bradesco Corretora Buy 26/04/2011 200 31,79 6.358,00 Share Common Bradesco Corretora Buy 26/04/2011 100 31,79 3.179,00 Share Common Bradesco Corretora Buy 26/04/2011 400 31,79 12.716,00 Share Common Bradesco Corretora Buy 26/04/2011 200 31,79 6.358,00 Share Common Bradesco Corretora Buy 26/04/2011 100 31,79 3.179,00 Share Common Bradesco Corretora Buy 26/04/2011 100 31,79 3.179,00 Share Common Bradesco Corretora Buy 26/04/2011 700 31,79 22.253,00 Share Common Bradesco Corretora Buy 26/04/2011 100 31,79 3.179,00 Share Common Bradesco Corretora Buy 26/04/2011 500 31,79 15.895,00 Share Common Bradesco Corretora Buy 26/04/2011 1.300 31,79 41.327,00 Share Common Bradesco Corretora Buy 26/04/2011 800 31,79 25.432,00 Share Common Bradesco Corretora Buy 26/04/2011 800 31,79 25.432,00 Share Common Bradesco Corretora Buy 26/04/2011 900 31,79 28.611,00 Share Common Bradesco Corretora Buy 26/04/2011 600 31,79 19.074,00 Share Common Bradesco Corretora Buy 26/04/2011 200 31,79 6.358,00 Share Common Bradesco Corretora Buy 26/04/2011 400 31,79 12.716,00 Share Common Bradesco Corretora Buy 26/04/2011 900 31,79 28.611,00 Share Common Bradesco Corretora Buy 26/04/2011 900 31,79 28.611,00 Share Common Bradesco Corretora Buy 26/04/2011 1.100 31,79 34.969,00 Share Common Bradesco Corretora Buy 26/04/2011 100 31,79 3.179,00 Share Common Bradesco Corretora Buy 26/04/2011 100 31,79 3.179,00 Share Common Bradesco Corretora Buy 26/04/2011 700 31,79 22.253,00 Share Common Bradesco Corretora Buy 27/04/2011 9 31,71 285,39 Share Common Bradesco Corretora Buy 27/04/2011 16 31,71 507,36 Share Common Bradesco Corretora Buy 27/04/2011 100 31,66 3.166,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,66 3.166,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,66 3.166,00 Share Common Bradesco Corretora Buy 27/04/2011 300 31,67 9.501,00 4 Share Common Bradesco Corretora Buy 27/04/2011 300 31,67 9.501,00 Share Common Bradesco Corretora Buy 27/04/2011 500 31,67 15.835,00 Share Common Bradesco Corretora Buy 27/04/2011 700 31,68 22.176,00 Share Common Bradesco Corretora Buy 27/04/2011 300 31,68 9.604,00 Share Common Bradesco Corretora Buy 27/04/2011 400 31,69 12.676,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,69 3.169,00 Share Common Bradesco Corretora Buy 27/04/2011 400 31,69 12.676,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,69 3.169,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,69 3.169,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,71 3.171,00 Share Common Bradesco Corretora Buy 27/04/2011 1.400 31,71 44.394,00 Share Common Bradesco Corretora Buy 27/04/2011 1.500 31,71 47.565,00 Share Common Bradesco Corretora Buy 27/04/2011 500 31,71 15.855,00 Share Common Bradesco Corretora Buy 27/04/2011 1.500 31,72 47.580,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,72 3.172,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,72 3.172,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,73 3.173,00 Share Common Bradesco Corretora Buy 27/04/2011 800 31,73 25.384,00 Share Common Bradesco Corretora Buy 27/04/2011 300 31,73 9.519,00 Share Common Bradesco Corretora Buy 27/04/2011 500 31,74 15.870,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,74 3.174,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,74 3.174,00 Share Common Bradesco Corretora Buy 27/04/2011 200 31,74 6.348,00 Share Common Bradesco Corretora Buy 27/04/2011 800 31,74 25.392,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,74 3.174,00 Share Common Bradesco Corretora Buy 27/04/2011 100 31,74 3.174,00 Share Common Bradesco Corretora Buy 27/04/2011 300 31,74 9.522,00 Share Common Bradesco Corretora Buy 11/04/2011 300 29,94 8.982,00 Share Common Bradesco Corretora Buy 11/04/2011 200 29,94 5.988,00 Share Common Bradesco Corretora Buy 11/04/2011 100 29,94 2.994,00 5 Share Common Bradesco Corretora Buy 11/04/2011 100 29,94 2.994,00 Share Common Bradesco Corretora Buy 11/04/2011 500 29,94 14.985,00 Share Common Bradesco Corretora Buy 11/04/2011 300 29,96 8.988,00 Share Common Bradesco Corretora Buy 11/04/2011 500 29,97 14.985,00 Share Common Bradesco Corretora Buy 11/04/2011 400 29,99 11.996,00 Share Common Bradesco Corretora Buy 12/04/2011 38 29,75 1.130,50 Share Common Bradesco Corretora Buy 12/04/2011 28 29,75 833,00 Share Common Bradesco Corretora Buy 19/04/2011 1.000 30,71 30.710,00 Share Common Bradesco Corretora Buy 19/04/2011 600 30,71 18.426,00 Share Common Bradesco Corretora Buy 26/04/2011 86 31,80 2.734,00 Share Common Bradesco Corretora Buy 26/04/2011 12 31,80 381,60 Share Common Bradesco Corretora Buy 26/04/2011 100 31,75 3.175,00 Share Common Bradesco Corretora Buy 26/04/2011 100 31,75 3.175,00 Share Common Bradesco Corretora Buy 26/04/2011 1.100 31,75 34.925,00 Share Common Bradesco Corretora Buy 26/04/2011 300 31,75 9.525,00 Share Common Bradesco Corretora Buy 27/04/2011 1 31,20 31,20 Share Common Bradesco Corretora Buy 27/04/2011 40 31,25 1.250,00 Share Common Bradesco Corretora Buy 27/04/2011 23 31,25 718,75 Share Common Bradesco Corretora Buy 27/04/2011 1.400 31,24 43.736,00 Share Common Bradesco Corretora Buy 27/04/2011 800 31,24 24.992,00 Share Common Bradesco Corretora Buy 15/04/2011 3 30,33 90,99 Share Common Bradesco Corretora Buy 15/04/2011 4 30,40 121,60 Share Common Bradesco Corretora Buy 15/04/2011 93 30,44 2.830,92 Share Common Bradesco Corretora Buy 15/04/2011 400 30,44 12.176,00 Share Common Bradesco Corretora Buy 15/04/2011 500 30,44 15.220,00 Share Common Bradesco Corretora Buy 15/04/2011 100 30,44 3.044,00 Share Common Bradesco Corretora Buy 15/04/2011 200 30,44 6.088,00 Share Common Bradesco Corretora Buy 15/04/2011 100 30,46 3.046,00 Share Common Bradesco Corretora Buy 15/04/2011 900 30,44 27.414,00 Share Common Bradesco Corretora Buy 15/04/2011 300 30,82 9.246,00 6 Share Common Bradesco Corretora Buy 15/04/2011 100 30,82 3.082,00 Share Common Bradesco Corretora Buy 15/04/2011 100 30,82 3.082,00 Share Common Bradesco Corretora Buy 15/04/2011 100 30,82 3.082,00 Share Common Bradesco Corretora Buy 15/04/2011 400 30,82 12.328,00 Share Common Bradesco Corretora Buy 13/04/2011 100 30,20 3.020,00 Share Common Bradesco Corretora Buy 13/04/2011 100 30,20 3.020,00 Share Common Bradesco Corretora Buy 13/04/2011 800 30,20 24.160,00 Share Common Bradesco Corretora Buy 13/04/2011 900 30,25 27.225,00 Share Common Bradesco Corretora Buy 13/04/2011 100 30,25 3.025,00 Share Common Bradesco Corretora Buy 13/04/2011 700 30,26 21.182,00 Share Common Bradesco Corretora Buy 13/04/2011 100 30,26 3.026,00 Share Common Bradesco Corretora Buy 13/04/2011 100 30,26 3.026,00 Share Common Bradesco Corretora Buy 13/04/2011 100 30,26 3.026,00 Share Common Bradesco Corretora Buy 15/04/2011 200 30,26 6.052,00 Share Common Bradesco Corretora Buy 15/04/2011 100 30,26 3.026,00 Share Common Bradesco Corretora Buy 15/04/2011 700 30,26 21.182,00 Share Common Bradesco Corretora Buy 20/04/2011 93 31,42 2.922,06 Share Common Bradesco Corretora Buy 20/04/2011 1 31,42 31,42 Share Common Bradesco Corretora Buy 20/04/2011 6 31,42 188,52 Share Common Bradesco Corretora Buy 20/04/2011 100 31,06 3.106,00 Share Common Bradesco Corretora Buy 20/04/2011 1.500 31,06 46.590,00 Share Common Bradesco Corretora Buy 20/04/2011 2.100 31,30 65.730,00 Share Common Bradesco Corretora Buy 15/04/2011 100 31,30 3.130,00 Share Common Bradesco Corretora Buy 15/04/2011 600 30,63 18.378,00 Share Common Bradesco Corretora Buy 15/04/2011 100 30,63 3.063,00 Share Common Bradesco Corretora Buy 15/04/2011 100 30,63 3.063,00 Share Common Bradesco Corretora Buy 15/04/2011 300 30,63 9,189,00 Share Common Bradesco Corretora Buy 15/04/2011 100 30,63 3.063,00 Share Common Bradesco Corretora Buy 15/04/2011 2.100 30,63 64.323,00 Share Common Bradesco Corretora Buy 15/04/2011 1.600 30,66 49.056,00 7 Share Common Bradesco Corretora Buy 19/04/2011 100 30,60 3.060,00 Share Common Bradesco Corretora Buy 19/04/2011 100 30,60 3.060,00 Share Common Bradesco Corretora Buy 19/04/2011 200 30,60 6.120,00 Share Common Bradesco Corretora Buy 19/04/2011 100 30,60 3.060,00 Share Common Bradesco Corretora Buy 19/04/2011 600 30,60 18.360,00 Share Common Bradesco Corretora Buy 19/04/2011 200 30,60 6.120,00 Share Common Bradesco Corretora Buy 19/04/2011 100 30,60 3.060,00 Share Common Bradesco Corretora Buy 20/04/2011 1.200 31,40 37.680,00 Share Common Bradesco Corretora Buy 25/04/2011 15 31,15 467,25 Share Common Bradesco Corretora Buy 25/04/2011 10 31,15 311,50 Share Common Bradesco Corretora Buy 25/04/2011 2 31,15 62,30 Share Common Bradesco Corretora Buy 25/04/2011 1.300 30,90 40.170,00 Share Common Bradesco Corretora Buy 25/04/2011 700 31,00 21.700,00 Share Common Bradesco Corretora Buy 25/04/2011 200 31,00 6.200,00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 76,520 0,00 0,00 8 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On April 2011 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S,A, Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 246,803,052 28.29 28.29 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common - For Board Member - 1 - - Share Common - For Board Member - 1 - - Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 246,803,050 28.29 2.,29 9 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On April 2011 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S,A, Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 14,020 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 14,020 0.00 0.00 10 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 11, 2011 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
